12‐4834‐cv (L)
     Alcantara v. Bakery & Confectionery Union & Indus. Int’l Pension Fund Pension Plan


 1                                           In the
 2                United States Court of Appeals
 3                             For the Second Circuit
 4                                           ________

 5                             August Term 2013
 6       Nos. 12‐4834‐cv, 12‐4839‐cv, 12‐4851‐cv, 12‐4861‐cv, 12‐4912‐cv



 7   RAFAEL ALCANTARA, INDIVIDUALLY, AND ON BEHALF OF ALL OTHERS
 8   SIMILARLY SITUATED, ALONSO GOMEZ, INDIVIDUALLY, AND ON BEHALF
 9          OF ALL OTHERS SIMILARLY SITUATED, CELESTINO JUAREZ,
10   INDIVIDUALLY, AND ON BEHALF OF ALL OTHERS SIMILARLY SITUATED,
11     VASILICHIA BABU, INDIVIDUALLY, AND ON BEHALF OF ALL OTHERS
12      SIMILARLY SITUATED, ANGEL DE LA CRUZ, INDIVIDUALLY, AND ON
13         BEHALF OF ALL OTHERS SIMILARLY SITUATED, KHIM CHAND,
14   INDIVIDUALLY, AND ON BEHALF OF ALL OTHERS SIMILARLY SITUATED,
15      TESFAYE GHEBREMEDHIN, INDIVIDUALLY, AND ON BEHALF OF ALL
16    OTHERS SIMILARLY SITUATED, RATHIN DUTTA GUPTA, INDIVIDUALLY,
17     AND ON BEHALF OF ALL OTHERS SIMILARLY SITUATED, LUIS MEJIA,
18   INDIVIDUALLY, AND ON BEHALF OF ALL OTHERS SIMILARLY SITUATED,
19    ANTONIO MEROLLA, INDIVIDUALLY, AND ON BEHALF OF ALL OTHERS
20     SIMILARLY SITUATED, ROLANDO MONTANO, INDIVIDUALLY, AND ON
21       BEHALF OF ALL OTHERS SIMILARLY SITUATED, RUSSELL NEUBERT,
22   INDIVIDUALLY, AND ON BEHALF OF ALL OTHERS SIMILARLY SITUATED,
23       TAGLIARENI SALVATORE, INDIVIDUALLY, AND ON BEHALF OF ALL
24   OTHERS SIMILARLY SITUATED, MUSOVIC SMAIL, INDIVIDUALLY, AND ON
25        BEHALF OF ALL OTHERS SIMILARLY SITUATED, JUAN F. TORRES,
26   INDIVIDUALLY, AND ON BEHALF OF ALL OTHERS SIMILARLY SITUATED,
     2                                                             No. 12‐4834‐cv




 1     KENNETH KERN, MELVIN MENARD, GARRETT SCHOL, GUY STALTER,
 2      ALMOND REID, MICHAEL DʹANTONIO, PHILLIP ROGERS, DONALD
 3   SCROGHAM, BRIAN K. FOWLER, SR., JOSEPH ALTAMORE, INDIVIDUALLY,
 4   AND ON BEHALF OF ALL OTHERS SIMILARLY SITUATED, LESLIE DURHAM,
 5    RANDALL FARMER, RODNEY SIMPSON, JAMES THOMAS, JAMES SMITH,
 6     STEVEN SHANKLES, MATTIE DAVIS, JOYCE SLATON, RICKEY MEDLEY,
 7   KATHY BENEFIELD, TIMOTHY WRIGHT, M.D., RODNEY FOSTER, SANDRA
 8   BRANDON, EDDIE WRIGHT, TOMMY WOMACK, ROGER WOOTEN, RICKEY
 9   WILBORN, GARY WHITMORE, WALTER WATSON, DANNY WHITE, TERRY
10      WAGNER, DANIEL THURMAN, RICKY TEAT, BEECHER TANNER, JR.,
11   MICHAEL SLATON, TOMMY SIBERT, DONNA SMITH, CHRIS SMITH, GARY
12      SARRATT, CHARLES ROGERS, WILLIAM RICHEY, GUY RICE, PHYLLIS
13     CRAZE, GARY MEDLEY, RANDALL MOORE, MARK MONEY, MICHAEL
14   NORRIS, TONY NELSON, DONALD JONES, DAVID LAWMAN, TONEY IVEY,
15   ROBERT JONES, LARRY INGLE, BILLY HOLKEM, HERBERT HEAD, PAMULA
16     HARPER, RODNEY BROTHERS, DENNIS BRANDON, CONNIE BURGESS,
17   RUTH BAILEY, JIMMY AMMONS, KENNETH BEARDEN, NICKEY GORHAM,
18    RALPH FLYNN, JAMES FERGUSON, WALTER ESLOON, GLENDA DUPREE,
19    ROGER DAVIS, ALAN DALTON, JAMES CRAWFORD, DOUGLAS COMBS,
20       MELISSA CISCO, BILLY COOK, CHARLES COKER, BILLY CATHEY,
21        KENNETH BURT, DANIEL CARTER, EDWARD BEARDEN, SHEILA
22       HAMMOND, SALVADOR MARTINEZ, RANDALL GARRISON, LESLIE
23   CADDICK, JOSEPH BARELA, SHEILA JUAREZ, ROGER GONZALEZ, PHILLIP
24      G. SCOTT, INDIVIDUALLY AND AS REPRESENTATIVE ON BEHALF OF A
25    CLASS OF SIMILARLY SITUATED PERSONS, TERRY WAYNE FINCH, TERRY
26                       MOORE, RONALD BLACKWELL,
27                           Plaintiffs‐Appellees,

28               JOHN STEVEN CHAMBERS, KEVIN WATERS,
29                            Plaintiffs,

30                                 v.
     3                                                                            No. 12‐4834‐cv




 1    BAKERY AND CONFECTIONERY UNION AND INDUSTRY INTERNATIONAL
 2    PENSION FUND PENSION PLAN, BAKERY AND CONFECTIONERY UNION
 3   AND INDUSTRY INTERNATIONAL PENSION FUND BOARD OF TRUSTEES, AS
 4    PLAN ADMINISTRATOR, JOHN DOES 3‐10, AS TRUSTEES OF THE BAKERY
 5   AND CONFECTIONERY UNION AND INDUSTRY INTERNATIONAL PENSION
 6   FUND, FRANK HURT, STEVEN V. BERTELLI, DAVID B. DURKEE, ANTHONY
 7   JOHNSON, ART MONTMINY, ROBERT OAKLEY, RANDY D. ROARK, JOSEPH
 8     THIBODEAU, RICHARD B. COOK, DAN CRAIG, THOMAS G. KIRCHNER,
 9      JON MCPHERSON, LOU MINELLA, JOHN WAGNER, JOHN DOE NO. 1,
10     JOHN DOE NO. 2, AS TRUSTEES OF THE BAKERY AND CONFECTIONERY
11    UNION AND INDUSTRY INTERNATIONAL PENSION FUND, THE BAKERY
12   AND CONFECTIONERY UNION AND INDUSTRY INTERNATIONAL PENSION
13      FUND, JOHN BECK, PLAN MANAGER, BAKERY AND CONFECTIONERY
14       UNION AND INDUSTRY INTERNATIONAL PENSION FUND BOARD OF
15        TRUSTEES, BAKERY AND CONFECTIONERY UNION AND INDUSTRY
16                      INTERNATIONAL PENSION FUND,
17                          Defendants‐Appellants.1
18                                ________

19                  Appeal from the United States District Court
20                     for the Southern District of New York.
21                  Nos. 11 Civ. 1471, 11 Civ. 9203, 12 Civ. 141, 
22              12 Civ. 142, 12 Civ. 913 ― Vincent L. Briccetti, Judge.
23                                      ________

24                             ARGUED: NOVEMBER 20, 2013
25                               DECIDED: MAY 1, 2014
26                                     ________


         1
         The Clerk of Court is directed to amend the official caption to conform to the listing
     above.
     4                                                                       No. 12‐4834‐cv




 1           Before: KEARSE, JACOBS, and B.D. PARKER, Circuit Judges.
 2                                   ________
 3          Appeal from a judgment of the United States District Court for
 4   the  Southern  District  of  New  York  (Briccetti,  J.).    The  district  court
 5   held  that  the  anti‐cutback  rule  in  §  204(g)  of  the  Employee
 6   Retirement  Income  Security  Act  (“ERISA”),  29  U.S.C.  §  1054(g),
 7   precludes  plan  amendments  that  reduce  retirement‐type  subsidies
 8   for  Plaintiffs‐Appellees  who  ceased  employment  without  satisfying
 9   the  preamendment  conditions  for  the  subsidy,  but  who  could  later
10   satisfy  the  conditions  without  returning  to  work.    We  AFFIRM  the
11   judgment of the district court.

12                                      ________

13                         JULIA PENNY CLARK (Jeremiah A. Collins, Osvaldo
14                         Vazquez, on the brief), Bredhoff & Kaiser PLLC,
15                         Washington, DC, for Bakery and Confectionery
16                         Union and Industry International Pension Fund
17                         Pension Plan, Bakery and Confectionery Union and
18                         Industry International Pension Fund Board of
19                         Trustees, as Plan Administrator, John Does 3‐10, as
20                         Trustees of the Bakery and Confectionery Union and
21                         Industry International Pension Fund, Frank Hurt,
22                         Steven V. Bertelli, David B. Durkee, Anthony Johnson,
23                         Art Montminy, Robert Oakley, Randy D. Roark,
24                         Joseph Thibodeau, Richard B. Cook, Dan Craig,
25                         Thomas G. Kirchner, Jon McPherson, Lou Minella,
26                         John Wagner, John Doe No. 1, John Doe No. 2, as
27                         Trustees of the Bakery and Confectionery Union and
28                         Industry International Pension Fund, The Bakery and
29                         Confectionery Union and Industry International
30                         Pension Fund, John Beck, Plant Manager, Bakery and
31                         Confectionery Union and Industry International
     5                                                                      No. 12‐4834‐cv




 1                        Pension Fund Board of Trustees, Bakery and
 2                        Confectionery Union and Industry International
 3                        Pension Fund.

 4                        BENJAMIN GOULD (Lynn L. Sarko, Derek W.
 5                        Loeser, David S. Preminger, Erin M. Riley, Alison
 6                        S. Gaffney, on the brief), Keller Rohrback LLP,
 7                        Seattle, WA, Chrisopher A. Seeger, Diogenes P.
 8                        Kekatos, Seeger Weiss LLP, New York, NY,
 9                        William D. Frumkin, Elizabeth E. Hunter,
10                        Frumkin & Hunter LLP, White Plains, NY for
11                        Alcantara Plaintiffs.

12                        Thomas O. Sinclair (M. Clayborn Williams, on the
13                        brief), Sinclair Williams LLC, Birmingham, AL, for
14                        Phillip G. Scott and Terry Wayne Finch.

15                        DAVID P. MARTIN, The Martin Law Group, LLC,
16                        Tuscaloosa, AL, Robert Brett Adair, Adair Law
17                        Firm, LLC, Birmingham, AL, for Blackwell,
18                        Martinez, and Moore Plaintiffs.

19                                    ________

20   BARRINGTON D. PARKER, Circuit Judge:

21          In  this  appeal  from  a  judgment  of  the  United  States  District
22   Court  for  the  Southern  District  of  New  York  (Vincent  L.  Briccetti,
23   Judge)  we  consider  whether  the  anti‐cutback  rule  in  §  204(g)  of  the
24   Employee  Retirement  Income  Security  Act  of  1974  (“ERISA”),  29
25   U.S.C. § 1054(g), precludes plan amendments that reduce retirement‐
26   type  subsidies  for  plan  participants  who  have  ceased  employment
27   without satisfying the preamendment conditions for the subsidy, but
28   who  could  later  satisfy  the  preamendment  conditions  without
     6                                                                     No. 12‐4834‐cv




 1   returning to work.  We hold that the rule protects such benefits and,
 2   accordingly, we affirm the judgment of the district court.

 3                              I. BACKGROUND

 4         The  relevant  facts  are  uncontested.    Defendants‐Appellants
 5   are the Bakery and Confectionery Union and Industry International
 6   Pension  Fund  Pension  Plan  (the  “Plan”),  a  multiemployer  defined‐
 7   benefit  pension  plan,  and  its  Board  of  Trustees.    The  Plaintiffs‐
 8   Appellees  are  participants  in  the  Plan.    The  plaintiffs’  former
 9   employers are parties to collective bargaining agreements with local
10   unions  of  the  Bakery,  Confectionery,  Tobacco  Workers  and  Grain
11   Millers International Union.

12         The  Plan  provides  for  a  range  of  benefits.    The  standard
13   benefit, payable at age 65 — the “normal retirement age” under the
14   Plan — was labeled Plan A.  Participants could elect to receive their
15   Plan  A  pension  benefits  as  early  as  age  55,  but  at  an  actuarially
16   reduced level that reflected the earlier (and longer) expected stream
17   of  payments.    Certain  employers  elected  to  offer  additional
18   subsidized  early  retirement  benefits  that  were  not  actuarially
19   reduced.    Two  of  these  plans,  Plan  G  (the  “Golden  80  Plan”),  and
20   Plan C (the “Golden 90 Plan”), are at issue here.  Under those Plans,
21   a participant who had completed at least ten years of service with a
22   participating employer, and whose combination of his age and years
23   of  service  totaled  80  or  90  years,  respectively,  could  retire  and
24   receive full pension benefits.

25         Prior to July 2010, the Plan allowed a participant to “age into”
26   Golden  80  or  90  benefits.    This  meant  that  a  participant  who  had
     7                                                                      No. 12‐4834‐cv




 1   achieved  the  ten‐year  minimum  service  requirement,  but  who  had
 2   left  covered  employment  before  achieving  the  requisite  80‐  or  90‐
 3   year  age‐plus‐years‐of‐service  level,  would  still  become  eligible  for
 4   Golden  80  or  90  benefits  as  soon  as  his  age‐plus‐years‐of‐service
 5   reached the required 80‐ or 90‐year requirement.

 6          In  July  2010,  the  Trustees  amended  the  Plan  to  eliminate  the
 7   option  to  “age  into”  benefits  and  to  require  that  a  participant  be
 8   employed at the time he qualified for Golden 80 or 90 benefits.  The
 9   amendment did not affect those participants who had already aged
10   into  Golden  80  or  90  benefits.    The  amendment  affected  only  those
11   participants  who  had  completed  the  ten‐year  minimum  service
12   requirement,  but  who  had  not  yet  reached  the  requisite  age‐plus‐
13   years‐of‐service  level  and  were  no  longer  working  for  an  employer
14   participating in the Golden 80 or 90 Plans.  The brunt of this change,
15   according  to  plaintiffs,  fell  on  former  employees  who  were  laid  off
16   due to either plant closings or reductions in force and subsequently
17   were unable to find work in the industry.

18          Participants  who  lost  their  opportunity  to  qualify  for  Golden
19   80  or  90  benefits  as  a  result  of  the  amendment  filed  various  suits
20   alleging  that  the  plan  amendment  violated  §  204(g),  ERISA’s  anti‐
21   cutback  rule,  which  prohibits  plan  amendments  that  reduce  or
22   eliminate certain pension benefits.  In response, the Plan contended
23   that the rule protected only those Golden 80 and 90 Plan participants
24   who remained in covered employment at the time they achieved the
25   required age‐plus‐years‐of‐service level.
     8                                                                      No. 12‐4834‐cv




 1          The  cases  were  consolidated  and  the  parties  cross‐moved  for
 2   judgment  on  the  pleadings.    The  district  court  held  that  the
 3   amendment  violated  the  anti‐cutback  rule.    In  re  Bakery  &
 4   Confectionery  Union  &  Indus.  Intʹl  Pension  Fund  Pension  Plan,  865  F.
 5   Supp.  2d  469,  474‐75  (S.D.N.Y.  2012).    Judge  Briccetti  reasoned  that
 6   “[e]ligibility for plaintiffs is based on a sum of their respective ages
 7   and  lengths  of  service.    Because  they  can  continue  to  age  into
 8   pension benefits even after they have separated from their respective
 9   employers, Section 204(g) applies.  And because plaintiffs may, post‐
10   amendment, satisfy the pre‐amendment requirements to obtaining a
11   Plan C or Plan G pension, the anticutback rule bars the amendment.” 
12   Id.  at  474.    The  district  court  entered  judgment,  the  defendants
13   appealed,  and  the  appeals  were  consolidated.    See  Fed.  R.  Civ.  P.
14   54(b).  We affirm.

15                               II. DISCUSSION

16          We  review  de  novo  a  judgment  entered  on  the  pleadings
17   pursuant  to  Federal  Rule  of  Civil  Procedure  12(c).    Kirkendall  v.
18   Halliburton, Inc., 707 F.3d 173, 178 (2d Cir. 2013).  “In deciding a Rule
19   12(c)  motion,  we  apply  the  same  standard  as  that  applicable  to  a
20   motion  under  Rule  12(b)(6),  accepting  the  allegations  contained  in
21   the complaint as true and drawing all reasonable inferences in favor
22   of  the  nonmoving  party.”    Ziemba  v.  Wezner,  366  F.3d  161,  163  (2d
23   Cir. 2004).
     9                                                                    No. 12‐4834‐cv




 1         The anti‐cutback rule, ERISA § 204(g), provides as follows:  

 2         (g) Decrease of accrued benefits through amendment of
 3         plan

 4                (1) The accrued benefit of a participant under a
 5                plan may not be decreased by an amendment of
 6                the plan [except in certain circumstances not
 7                applicable here]. 

 8                (2) For purposes of paragraph (1), a plan
 9                amendment which has the effect of‐‐

10                       (A) eliminating or reducing an early
11                       retirement benefit or a retirement‐type
12                       subsidy (as defined in regulations), or

13                       (B) eliminating an optional form of benefit,

14                with respect to benefits attributable to service
15                before the amendment shall be treated as
16                reducing accrued benefits. In the case of a
17                retirement‐type subsidy, the preceding sentence
18                shall apply only with respect to a participant who
19                satisfies (either before or after the amendment)
20                the preamendment conditions for the subsidy.

21   29 U.S.C. § 1054(g). 

22          The issues presented on appeal are whether the Golden 80 and
23   90  Plans  are  considered  “accrued  benefits”  under  §  204(g)(1)  or
24   “retirement‐type  subsid[ies]”  under  §  204(g)(2)  for  the  purposes  of
25   the anti‐cutback rule, and, if the latter, whether plaintiffs, as former
26   employees, can “satisf[y] (either before or after the amendment) the
27   preamendment conditions for the subsidy.”  
     10                                                                                 No. 12‐4834‐cv




 1          In  our  view,  it  is  clear  that  the  Golden  80  and  90  Plans  are
 2   “retirement‐type  subsid[ies]”  that  qualify  for  protection  under
 3   §  204(g)(2).    The  term  “retirement‐type  subsidy”  is  defined  in  IRS
 4   regulations interpreting a parallel provision of the Internal Revenue
 5   Code.2  A retirement‐type subsidy is:

 6            the  excess,  if  any,  of  the  actuarial  present  value  of  a
 7            retirement‐type  benefit  over  the  actuarial  present  value
 8            of the accrued benefit commencing at normal retirement
 9            age or at actual commencement date, if later, with both
10            such actuarial present values determined as of the date
11            the  retirement‐type  benefit  commences.    Examples  of
12            retirement‐type  subsidies  include  a  subsidized  early
13            retirement benefit . . . . 

14   26 C.F.R. § 1.411(d)–3(g)(6)(iv).  

15            The  Golden  80  and  90  Plans  fall  within  this  definition.    The
16   Plans  provide  a  “retirement‐type  benefit”  because  they  provide  a
17   “benefit  under  a  defined  benefit  plan  .  .  .  that  .  .  .  continues  after
18   retirement, and is not an ancillary benefit.” Id. § 1.411(d)–3(g)(6)(iii). 
19   It  is  undisputed  that  the  actuarial  value  of  the  Golden  80  and  90
20   Plans  at  the  time  they  begin  distributing  benefits  is  in  “excess”  of
21   “the  actuarial  present  value  of  the  accrued  benefit  commencing  at
22   normal retirement age.”    Id. § 1.411(d)–3(g)(6)(iv).  Accordingly, for
23   the purposes of the anti‐cutback rule, the Golden 80 and 90 Plans are
24   retirement‐type subsidies.

25           The  evolution  of  §  204(g)  reinforces  this  conclusion.    Prior  to
26   the  passage  of  the  Retirement  Equity  Act  of  1984  (“REA”),  Pub.  L.
27   No.    98‐397,  98  Stat.  1426,  the  anti‐cutback  rule  was  limited  to  the
          2
            Pursuant  to  regulations  issued  by  the  Secretary  of  Labor,  the  IRS  regulations  are
     applicable  to  the  interpretation  of  sections  202  through  204  of  ERISA.    See  29  C.F.R.
     § 2530.200a‐2.
     11                                                                       No. 12‐4834‐cv




 1   text  now  included  in  §  204(g)(1)  and  thus  applied  only  to  “accrued
 2   benefits.”    Whether  early  retirement  benefits,  retirement‐type
 3   subsidies, and optional forms of benefits were protected was unclear
 4   because  the  statute  did  not  specifically  address  those  types  of
 5   benefits.  

 6          Congress  recognized  that  these  benefits  could  be  important
 7   components  of  retirement  packages  and  passed  the  REA  in  part  to
 8   limit the circumstances under which these benefits could be reduced
 9   or  eliminated  through  plan  amendments.    S.  Rep.  No.  98‐575,  at  27
10   (1984).  To do so, Congress added § 204(g)(2) which did not disturb 
11   the  existing  protection  for  “accrued  benefits,”  but  went  on  to
12   provide that reductions to early retirement benefits, retirement‐type
13   subsidies,  and  optional  forms  of  benefits  were  to  be  “treated  as”
14   reductions  of  “accrued  benefits.”    Accordingly,  where  a  benefit
15   qualifies  as  a  retirement‐type  subsidy,  it  is  subject  to  §  204(g)(2)  of
16   the anti‐cutback rule.  

17          Section  204(g)(2)  contains  an  additional  provision,  the
18   meaning  of  which  is  the  primary  point  of  disagreement  on  this
19   appeal.    Under  that  provision,  the  anti‐cutback  rule  applies  to
20   retirement‐type  subsidies,  “only  with  respect  to  a  participant  who
21   satisfies  (either  before  or  after  the  amendment)  the  preamendment
22   conditions  for  the  subsidy.”    29  U.S.C.  §  1054(g)(2).    The  plaintiffs
23   would  have  us  read  the  “only  with  respect  to  a  participant  .  .  .”
24   language  as  simply  requiring  that  a  participant  “satisf[y]  (either
25   before  or  after  the  amendment)  the  preamendment  conditions  for
26   the  subsidy”  to  have  their  benefits  protected  by  the  rule.    The
27   plaintiffs  contend  that  they  have  satisfied  (or  will  satisfy)  this
28   requirement.    The  preamendment  Plan,  they  argue,  conditioned
29   Golden  80  or  90  benefits  on  the  sum  of  plaintiffs’  years‐of‐
30   employment  plus  age  equaling  80  or  90,  respectively.    Because
31   plaintiffs  either  have  seen,  or  if  they  continue  to  age  will  see,  that
     12                                                                        No. 12‐4834‐cv




 1   number equal 80 or 90 and because the Plan has no time limitation
 2   within  which  a  participant  must  reach  that  number,  the
 3   preamendment condition, they contend, is or will be satisfied. 

 4          The  Plan  agrees  that  Golden  80  and  90  Plans  are  retirement‐
 5   type  subsidies,  but  insists  that  §  204(g)(2)  contains  an  implicit
 6   “continued employment” requirement, under which a participant, to
 7   be protected by the anti‐cutback rule, must have remain in covered
 8   employment  until  he  becomes  eligible  for  the  subsidy.    The  Plan
 9   insists  that  the  “only  with  respect  to  a  participant  .  .  .”  language  is
10   intended  to  have  a  limiting  effect  on  the  application  of  the  anti‐
11   cutback  rule  to  retirement‐type  subsidies  and  that,  read  literally  as
12   the plaintiffs urge, the sentence has none because a participant could
13   never  be  eligible  for  a  subsidy  without  “satisf[ying]  .  .  .  the
14   preamendment  conditions  for  the  subsidy.”    On  the  basis  of  this
15   reading, the Plan contends that the scope of the limitation is unclear
16   and  can  be  understood  only  by  resort  to  the  legislative  history,
17   which  the  Plan  argues  reveals  that  Congress  intended  to  limit  the
18   protection of the anti‐cutback rule to current employees.  For several
19   reasons, we disagree with the Plan’s approach. 

20           Legislative  interpretation  begins  with  the  plain  text  of  the
21   statute and, where the text is unambiguous, also ends there because
22   the “judicial inquiry is complete.”  Hedges v. Obama, 724 F.3d 170, 189
23   (2d Cir. 2013).  We read the provision as straightforwardly applying
24   to  participants,  such  as  the  plaintiffs,  who  qualified  for  the  subsidy
25   before the amendment or who could do so afterwards.  The text says
26   nothing  about  satisfying  the  preamendment  conditions  “while
27   employed,” or before “separating from service,” or anything to that
28   effect.    To  the  contrary,  the  statutory  wording  cuts  against  such  a
29   requirement.  Section  204(g)(2),  which  requires  that  a  “participant”
30   satisfy the preamendment conditions of the subsidy in order to enjoy
31   the  protections  of  the  anti‐cutback  rule,  is  elucidated  by  the
     13                                                                       No. 12‐4834‐cv




 1   definition  of  a  “participant”  under  ERISA  as  “any  employee  or
 2   former employee of an employer, . . . who is or may become eligible to
 3   receive  a  benefit  of  any  type  from  an  employee  benefit  plan.”    29
 4   U.S.C.  §  1002(7)  (emphasis  added).    Consequently,  it  is  immaterial
 5   that  some  plaintiffs  had  not  yet  satisfied  the  preamendment  age‐
 6   level  conditions  when  they  left  covered  employment,  because  §
 7   204(g)’s  prohibition  on  cutbacks  applies  to  former  as  well  as  to
 8   current employees. 

 9          The  Plan’s  approach  would  require  us  to  delve  into  the
10   complex  legislative  history  of  ERISA  and  the  REA  in  search  of
11   limiting  principles  that  Congress  did  not  include  in  the  text.    This
12   “would  result  not  in  a  construction  of  the  statute,  but,  in  effect,  an
13   enlargement of it by the court, so that what was omitted . . . may be
14   included within its scope.”  Lamie v. U.S. Tr., 540 U.S. 526, 538 (2004)
15   (internal  quotation  marks  and  brackets  omitted).    Accordingly,  we
16   are  not  inclined  to  overlook  the  plaintiffs’  straightforward  and
17   reasonable  interpretation  of  the  statute  in  favor  of  one  that  renders
18   the  text  ambiguous  and  resorts  to  legislative  history  or  policy
19   arguments to give it meaning.  See also Fedorenko v. United States, 449
20   U.S. 490, 513 (1981).

21          This conclusion is consistent with decisions from other circuits
22   recognizing  that  a  participant  may  “grow  into”  eligibility  for
23   retirement‐type  subsidy  benefits  under  the  anti‐cutback  rule  by
24   satisfying  the  eligibility  requirements  after  the  date  of  the
25   amendment.    See,  e.g.,  Bellas  v.  CBS,  Inc.,  221  F.3d  517,  521  (3d  Cir.
26   2000);  Ahng  v.  Allsteel,  Inc.,  96  F.3d  1033,  1036‐37  (7th  Cir.  1996);
27   Harms  v.  Cavenham  Forest  Indus.,  Inc.,  984  F.2d  686,  692  (5th  Cir.
28   1993); Gillis v. Hoechst Celanese Corp., 4 F.3d 1137, 1146 (3d Cir. 1993);
29   Hunger v. AB, 12 F.3d 118, 121 (8th Cir. 1993).  As the Seventh Circuit
30   explained  in  Ahng,  “[t]he  courts  of  appeals  that  have  ruled  on  an
31   employee’s  right  to  ‘grow  into’  early  retirement  benefits  have  .  .  .
     14                                                                      No. 12‐4834‐cv




 1   uniformly held that as long as an employee satisfies, or will be able to
 2   satisfy,  the  eligibility  requirements  of  the  early  retirement  benefit  in
 3   effect prior to the amendment, § 204(g) protects the benefit.”  96 F.3d
 4   at 1036 (emphasis added).  

 5          Other  courts  have  denied  a  participant  the  ability  to  “grow
 6   into”  benefits  only  where  he  has  ceased  employment  without
 7   completing  the  minimum  years  of  service  necessary  to  become
 8   eligible  for  the  retirement‐type  subsidy  or  failed  to  satisfy  some
 9   other  preamendment  condition  that  cannot  be  cured.    In  that
10   situation,  courts  have  permitted  the  reduction  or  elimination  of  the
11   benefits  because  the  participant,  even  without  the  amendment,
12   would never have been able to satisfy the preamendment conditions
13   of the subsidy.  See Shaver v. Siemens Corp., 670 F.3d 462, 490‐91 (3d
14   Cir.  2012)  (denying  application  of  §  204(g)(2)  because  service  with
15   successor  employee  “forever  disqualifie[d  the  participants]  from
16   receiving  .  .  .  benefits  under  th[e]  plan”  which  was  “a  prohibition
17   that the passage of time cannot cure”); Hunger, 12 F.3d at 121; Berger
18   v. Edgewater Steel Co., 911 F.2d 911, 918 (3d Cir. 1990).  In contrast, the
19   plaintiffs here all have, or will, become eligible for the Golden 80 or
20   90 benefits simply through the passage of time.

21          For these reasons we hold that the plaintiffs have satisfied (or
22   will satisfy) the preamendment conditions and their Golden 80 and 
23   90 benefits are protected by the anti‐cutback rule.

24                                     CONCLUSION

25          The judgment of the District Court is affirmed.